DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 5-6, 12, 17, and 20 have been amended. Claims 2-4, 13-14, 18 have been cancelled.

 Response to Arguments
Applicant request regarding priority issues, the office is unable to comply with your request because improper priority claims to prior-filed foreign application, see correspondence with receipt date 12/22/2021. 
The instant application was not filed within twelve (12) months from the filing date of the prior-filed foreign application, and there is no benefit claim to an intermediate nonprovisional or international application designating the United States filed within 12 months of the filing date of the foreign application. Applicant should review each priority claim submitted and, if appropriate, provide the proper reference to any intermediate application filed within 12 months of the filing date of the foreign application in compliance with 37 CFR 1.78, or delete the priority claim. For applications filed on or after September 16, 2012, applicant must submit a corrected application data sheet (ADS) to include a specific reference.
Alternatively, if the instant application (or intermediate application) was filed within 14 months of the prior foreign application, applicant may file a petition (in the instant application) to restore the right of priority if the delay in filing the application within the 12 month time period was unintentional. See 37 CFR 1.55 for the requirements of a petition to restore the right of priority.
Applicant’s arguments, filed 06/14/2022, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1, 5-12, 15-17, and 19-26 has been withdrawn. 

Applicant’s arguments, filed 06/14/2022, with respect to the double patenting have been fully considered and are persuasive.  The double patenting has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1, 5-12, 15-17, and 19-26 filed 06/14/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method and apparatus of processing video data to perform a conversion based on a first motion vector difference component associated with a first block included in a bit stream.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
wherein a value of the first MVD component is constrained in a predetermined range, wherein the predetermined range is [-2M, 2M-1], where M=17, 
wherein the method further comprises: determining, for a second conversion between a second block of the video and the bitstream, a second MVD component of a first list associated with the second block and included in the bitstream; 
determining, based on the second MVD component, a third MVD component of a second list associated with the second block; and 
performing the second conversion at least based on the second MVD component and third MVD component, and 
wherein the value of the second MVD component is constrained in a predetermined range which has a maximum value 2M - 1, or the value of the third MVD component is constrained in a predetermined range which has a maximum value 2M - 1.

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Lee (US 20200236395 A1) teaches a video decoding method including: obtaining, from a bitstream, prediction motion vector information indicating a prediction motion vector of a current block and difference motion vector information indicating a difference motion vector of the current block; determining the prediction motion vector of the current block according to whether or not an adjacent block of the current block is decoded and the prediction motion vector information; determining a motion vector resolution of the current block according to whether or not the adjacent block of the current block is decoded; determining the difference motion vector of the current block according to the difference motion vector information.

Zhang (US 10856003 B2) teaches a device for coding video data includes a memory configured to store video data, and one or more processors implemented in circuitry and configured to code a first motion vector difference (MVD) representing a difference between a first motion vector of a current block of video data predicted using affine prediction and a first motion vector predictor (MVP) for the first motion vector, predict a second MVD from the first MVD for a second motion vector of the current block, and code the current block using affine prediction according to the first motion vector and the second motion vector.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486